Citation Nr: 0941402	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable evaluation from 
December 6, 2006, to March 4, 2009, for bilateral hearing 
loss.

3.  Entitlement to an evaluation in excess of 10 percent from 
March 5, 2009, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to 
September 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in May 
2007 and March 2009, by the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma.

The issues of entitlement to an initial compensable 
evaluation from December 6, 2006, to March 4, 2009, for 
bilateral hearing loss, and entitlement to an evaluation in 
excess of 10 percent from March 5, 2009, for bilateral 
hearing loss, are addressed in the Remand portion of the 
decision below and are remanded the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that sleep apnea 
is related to the Veteran's military service or to any 
incident therein.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's February 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's February 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that a VA examination regarding the 
etiology of the Veteran's current sleep apnea is not required 
in this matter.  The competent evidence of record does not 
suggest a link between the Veteran's currently diagnosed 
sleep apnea and his military service, and no continuity of 
symptomatology has been shown.  The Veteran's service 
treatment records contain no complaints, treatment or 
diagnosis of sleep apnea.  There are also no post service 
treatment records relating to this condition for 38 years 
following his discharge from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  While the Veteran 
contends that his sleep apnea is related to toxic fumes 
inhaled in the performance of his inservice duties as an 
Aircraft Crash Fire Rescue Man, there is simply no evidence 
of record, other than the Veteran's own contentions, that his 
sleep apnea is related to his military service.  Thus, a VA 
medical examination addressing the etiology of the disorder 
is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In February 2007, the Veteran filed his claim seeking service 
connection for sleep apnea.  Specifically, he contends that 
he inhaled toxic fumes in the performance of his duties as an 
Aircraft Crash Fire Rescue Man during his military service.

Historically, the Veteran served on active duty in the Marine 
Corps from November 1964 to September 1968.  His Form DD-214 
lists his inservice specialty as Aircraft Crash Fire Rescue 
Man.  

The Veteran's service treatment records are negative for any 
complaints, symptoms or diagnoses of sleep apnea.  After 
separation from military service, the first evidence of 
record of sleep apnea was a December 2006 VA outpatient 
treatment report, which noted the Veteran's complaints of 
falling asleep all the time, snoring, and witnessing apnea 
episodes.  The December 2006 report also noted that the 
Veteran reported that he was diagnosed with sleep apnea many 
years back, but he never got a continuous positive airway 
pressure (CPAP) machine, as it was too expensive.  
Subsequently, an October 2007 VA treatment record noted a 
diagnosis of history of sleep apnea, and thereafter a 
November 2007 VA treatment record noted an assessment of 
obstructive sleep apnea and that the Veteran used a CPAP 
machine.

The medical evidence of record does not show that the 
Veteran's sleep apnea is related to his military service.  
The Veteran's service treatment records are completely silent 
as to any complaints, symptoms, or diagnosis of sleep apnea 
or any sleep disorder.  While the Veteran has a current 
diagnosis of sleep apnea, there is no medical evidence of 
record that this condition was diagnosed prior to 2006, over 
38 years after separation from active duty.  See Mense, 1 
Vet. App. at 356 (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back disorder).  
While the December 2006 treatment report noted the Veteran's 
history of having been previously been diagnosed with sleep 
apnea years back, the Veteran has not alleged having been 
diagnosed with or having had ongoing manifestations of this 
condition since his military discharge 38 years earlier.

Additionally, there is no competent evidence of record 
linking the Veteran's current sleep apnea to his military 
service, or to any incident occurring therein.  While the 
Veteran asserts that the inhalation of toxic fumes in the 
performance of his inservice duties caused his current sleep 
apnea, the Veteran's statements alone are not sufficient to 
prove that his currently diagnosed sleep apnea is related to 
his military service, including inhalation of toxic fumes.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that his currently 
diagnosed sleep apnea is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
competent evidence of record that relates the Veteran's 
currently diagnosed sleep apnea to military service.  
Accordingly, service connection for sleep apnea is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's sleep apnea to military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

In May 2007, the RO issued a rating decision which granted 
service connection and a noncompensable evaluation for 
bilateral hearing loss was assigned, effective December 6, 
2006.  The Veteran appealed this decision seeking a higher 
initial disability rating.

In March 2009, the RO issued a rating decision which granted 
an increased evaluation of 10 percent for bilateral hearing 
loss, effective March 5, 2009.  See AB v. Brown, 6 Vet. App. 
35 (1993) (holding that where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

A careful review of the Veteran's claims folder revealed that 
it does not contain the audiometric test results of the April 
27, 2007 QTC examination, referenced in the RO's May 2007 
rating decision.  Decisions of the Board are to be based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record, as well as upon 
consideration of all applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 2002).  Since all 
evidence and material of record were not transferred to the 
Board, a decision by the Board without this evidence would 
violate the Veteran's due process rights.  Id.  Thus, a 
remand is necessary for the RO to associate this evidence 
with the claims file.


Accordingly, the case is remanded for the following action:

The RO must associate the audiometric 
test results of the April 27, 2007 QTC 
examination, referenced in the RO's May 
2007 rating decision.  After the said 
evidence is associated with the Veteran's 
claims folder, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


